 ELECTRO-METALLURGICAL COMPANY577ELECTRO-METALLURGICALCOMPANY, A DIVISION OF UNIONCARBIDEAND CARBON CORPORATION'andINTERNATIONALUNION, UNITEDAUTOMOBILEWORKERSOF AMERICA,AFL,PETITIONER.Case No.8-RC-1672.November 25,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Philip Fusco, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever a unit of power division employeesfrom an existing plant-wide unit at the Employer's Ashtabula, Ohio,plant, represented since the plant began operation in 1943 by the In-tervenor, United Steelworkers of America, CIO, and its Local 3081.The Employer and the Intervenor oppose severance upon the grounds,among others, that the Employer's operations are so highly integratedand interdependent, so closely resemble the operations of a basic alu-minum plant, and are so identified with the basic steel industry as tocompel application of the rule of thePermanenteandNational Tubecases 2 to this case.Moreover, they contend that the history of collec-tive bargaining at the Employer's various plants has followed thepattern of industrial bargaining established in the basic steel industrygenerally.The Employer produces ferro-alloys and calcium carbide at a num-ber of plants in the United States and Canada, including the plantat Ashtabula, Ohio, which is involved in this proceeding.The cal-cium carbide and ferro-alloys are produced in electric furnaces whichrequire large amounts of electric power supplied by the powerhouse.The Employer's name appears in the caption as amendedat thehearing.2The Permanente Metals Corporation,89 NLRB 804;National Tube Company,76 NLRB1191.101 NLRB No. 120. 578DECISIONS OF NATIONALLABOR RELATIONS BOARDOrganizationally, the powerhouse constitutes one of the major divi-sions of the plant.It has three sections :Operating, coal handling,and maintenance.The operating section includes firemen who oper-ate boilers by automatic devices, assistant firemen who watch overpumps and fans and check boilers and related equipment, condenserpit equipment attendants who operate the condensate pumps, waterpumps and a hydrogen cooling system, ash removal attendants whoremove ashes from the furnace bottom, turbine oilers who regulatepressures on turbines and take various gauge readings, and a reliefman.The coal handling section consists of a coal handler and twohelpers who operate coal crushers and conveyors.The maintenancesection includes mechanics and their helpers, a plant oiler, a mechanic-welder, and electricians and their helpers.There are also a numberof laborers not definitely assigned to particular sections, who do neces-sary labor work.Power division employees work in and about the powerhouse undertheir own supervisors.They do not interchange with other plantemployees, except that, in case of emergency or in the event of a majoroverhaul, mechanics and electricians from the main plant may beassigned to work in the powerhouse and vice versa. Several of themechanics in the powerhouse are also responsible for the chargingand maintenance of steam stations in the plant area which are usedfor charging fireless locomotives.However, this work is under pow-erhouse supervision.The powerhouse employees punch a separate time clock and utilizeseparate locker facilities.Generally, working conditions and em-ployee benefits are the same for all employees throughout the plant.However, powerhouse employees do have some advantage in seniorityover other employees in that, although seniority is plant-wide, theonly powerhouse employees who can be "bumped" are those in thelowest labor grade.The Employer's production process is almost identical with thatemployed in the basic aluminum industry.3This process involvesplacing materials such as quartzite, limestone, coal, coke, scrap steel,and various metallic ores in an electric furnace where they are sub-jected to intense heat generated by electric arcs supplied with elec-tricity produced in the powerhouse.'The ferro-alloys produced,ferro-silicon, ferro-manganese, and silico-manganese, are sold to steelcompanies for use in the manufacture of alloy and specialty steels.8 SeeThe Permanente Metals Corporation, supra.+ There are meters at each furnace and the control board at the powerhouse.Each headfurnace man controls the power input to his furnace.A control operator at the power-house watches the meters on his board to make sure that the power transmitted to eachfurnace does not exceed a given maximum and that the load remains balanced. If thecontrol operator observes any irregularity,he informs the head furnace man at the furnaceinvolved. ELECTRO-METALLURGICAL COMPANY579Thus, the Employer performs an essential preliminary step in thebasic steelindustry.Moreover, in a priorcase5 involving this Ashtabula plant, decidedalmost 10 years ago, the Board refused to find appropriatea separateunit of railroad engineers, firemen, and hostlers upon the groundsthat they were part of a department more intimately related to theproduction of ferro-alloys than to railroad transportation, the plantoperated as a "highly integrated enterprise," 6 and the bargaininghistory at the Employer's 13 other plants and throughout the steelindustry generally was on an industrial basis.The record showsthat there has been no appreciable change in the Employer's methodof operation since the earlier Board decision finding a plant-wideunit appropriate, except that a power plant was added in 1949 tofurnish power formerly purchased from a public utility.Powerplant employees have been included in the plant-wide unit since theerection of the powerhouse.Because of the close integration and interdependence of the pro-duction processes at the Ashtabula plant, because the production offerro-alloys constitutes a part of the basic steelprocesses,and becausethe history of collective bargaining at the Employer's plants produc-ing ferro-alloys and in the basic steel industry generally has beenpredominantly on the basic of industrial units, we believe that theBoard should not disturb the established plant-wide unit at the Em-ployer's Ashtabula plant by permitting severance of the powerhouseemployees 7Accordingly, we find that the unit sought is inappropri-ate.We shall therefore dismiss the petition.OrderIT IS HEREBYORDERED that the petition filed herein be, and it herebyis, dismissed.CHAIRMAN HERZOG and MEMBER PETERSON, dissenting :We do not agree with the majority that the Employer in its opera-tions at the Ashtabula plant is part of the basic steel industry.There-fore we find inapplicable the doctrine of theNational Tubecase thatonly plant-wide units are appropriate in the basic steel industry.ElectraMetallurgical Company,54 NLRB 15.° "The plant is a highly integrated enterprise,no one department of which could operatewithout the close and constant assistance of all others ...The plant is managedthrough the office of a single general superintendent.There is a single 'supervisor ofservice' who oversees employment and general relations of all employees.Wage rates andconditions of employment are centrally determined."7 InElectro Metallurgical Company, 97NLRB 230, the Board found a powerhouse unitappropriate at the Employer'sMarietta plant.However, at the time the Board renderedits decision the production facilities of that plant were not yet in operation and the powerplant was furnishing electricity to a nearby plant of the Employer.Moreover, the appli-cability of theNational Tubedoctrine was not in issue in that case.242305-53--35 .580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer does not produce steel at the Ashtabula plant. Itsoutput there is almost equally divided between calcium carbide andferro-alloys such as ferro-silicon, ferro-manganese, and silico-manga-11ese.Calcium carbide is a metallic solid from which is produced acety-lene,which in turn is used in oxyacetylene welding and in theproduction of organic chemicals.Calcium carbide is not used in theproduction of steel.The ferro-alloys are sold to the producers of basicsteel who use them as ingredients in the manufacture of alloy steels.We have been referred to no authority which classifies a plant suchas that of the Employer at Ashtabula as part of the basic steel in-dustry."Indeed, not even the Employer makes such contention. Itasserts no more than that it is "closely allied with the steel industry."The Board itself, in a series of cases, has defined the kinds of steelmanufacturing plants which it regards as coming within the "basicsteel" classification.They are plants which produce "ingot steel,rolled steel, or sheet metal products." 9The Employer produces noneof these items.About a year ago, the Board found appropriate a unit of powerhouseemployees at the Employer's Marietta plant, which is similar to theAshtabula plant.1°We do not agree with the majority that the power-house unit was found appropriate in that case on an interim basis,because production facilities had not yet been put into operation. Injustifying its finding, the Board said: "The Board has repeatedlyfound employees such as those sought herein to be distinct functionalgroups which may constitute separate appropriate units."As author-ity for this proposition, the Board citedAmerican Smelting and Re-fining Company,86 NLRB 1172, in which the Board permittedsever-anceof a powerhouse unit from an existing plant-wide unit in a metalrefining plant.Moreover, the Board has found appropriate units lessthan plant-wide in scope at still other plants of the Employer.- Inthese circumstances, as the Employer is not part of the basic steelindustry, we would adhere to the precedent of the recent case involvingthe Marietta plant, and permit the powerhouse employees to decidefor themselves whether they desire to be represented as a separate unit,or as part of the existing plant-wide unit.8Althoughin its 1944 decision involvingthe Ashtabulaplant, issued before the amend-ments to the Act(ElectroMetallurgical Company,54 NLRB 15), the Board did refer tothe "steelindustrygenerally" as authorityfor finding a plant-wide unit appropriate, thisterm is much broader thanthe term "basic steel industry."Rheem Manufacturing Company,100 NLRB 564;General Steel CastingsCorpora-tion,99 NLRB607;Mesta Machine Company,94 NLRB 1624;Scullin Steel Co.,95 NLRB530 ;Baldwin LocomotiveWorks,78 NLRB 803.'° Electro MetallurgicalCompany,97 NLRB 230.n ElectroMetallurgicalCompany (Sheffield, Alabama),69 NLRB 772 (traffic and mainte-nance department employees);ElectroMetallurgical Company (Niagara Works),57 NLRB1764 (conductors,switchmen,and brakemen;railroad engineers,firemen,and hostlers),reversing 57 NLRB 518.